 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    TOR AHMADD BISHOP,                                Case No. 2:20-cv-01762-JDP (PC)
11                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR DISCOVERY
12           v.
                                                        ECF No. 32
13    P. CAMACHO,
14                       Defendant.
15

16          Plaintiff has filed a letter in which he asks that defendant produce documents related to an
17   administrative appeal. ECF No. 32 at 2. He also asks the court to order him to undergo a
18   polygraph examination to assist him in proving his allegations. Id. at 6.
19          Discovery requests shall be filed with the court only if they require the court’s
20   involvement. See E.D. Cal. L.R. 250.2-250.4. Currently, there is no court proceeding that
21   necessitates review of plaintiff’s discovery requests. To the extent that plaintiff intended to serve
22   defendant with his discovery requests by filing them with the court, that approach is improper.
23   Plaintiff must instead serve his discovery requests on defendant. See Fed. R. Civ. P. 30-36.
24   Separately, the court is not authorized to order the requested polygraph test. See Banks v. U.C.
25   Regents, No. 2:14-cv-0460-TLN-KJN P, 2016 WL 3034046, *13 (E.D. Cal. Feb. 12, 2016);
26   Lester v. Miller, No. 1:11-cv-01070-BAM PC, 2012 WL 3062468, *6 (E.D. Cal. July 26, 2012).
27          Accordingly, it is hereby ORDERED that:
28
                                                        1
 1            1. Plaintiff’s letter filed at ECF No. 32 is construed as a motion for discovery.

 2            2. So construed, plaintiff’s motion for discovery, ECF No. 32, is denied.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      April 30, 2021
 6                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
